Campbell, J.,
delivered the opinion of the court.
A receiver should not have been appointed. There is no necessity or reason for it. It was proper to grant administration of the estate of Mrs. Robertson, and her administrator was entitled to the growing crop and other personal property for the purpose of reimbursing her legitimate charges upon it.
The will vested in her an estate for her life charged with a trust for the maintenance and education of the children with remainder to them, and on her death they were entitled to all that was left, but subject to a charge for all the debts she had created in accordance with the will. It would have been proper to have appointed a receiver, instead of an administrator, at the death of the tenant for life, and he could have completed the crop and paid the debts chargeable on the estate, but as an administrator for the tenant for life was appointed, and has partially administered the estate, and as justice to all parties in interest can be done without it, there should not be an overturning of what has been rightly done under the authority of the court.
On the death of Mrs. Robertson there accrued to the children an immediate right to all of the estate on hand, subject to its liability for debts incurred as authorized by the will. The property should not have been treated as that of the tenant for life any further than was necessary to pay the legitimate debts she incurred. *724Therefore, setting apart for the nse of children exempt property, and making allowance for the support and wearing apparel and tuition of the children was not authorized, and Mrs. Davis is not to have her interest in the estate of her father, as left by her mother, diminished by reason of these things. She is entitled as a tenant in common to claim her interest in the remainder as of the death of the tenant for life, diminished only by the legitimate charges for the reimbursement of the tenant for life in the administration of the trust. As against her the administrator is not entitled to withhold any part of the estate except for the payment of the debts mentioned. There should be a full recognition of her rights as indicated above, and no difficulty will arise as to the other children, who will be chargeable with all they -have received from the administrator.

The decree appointing a receiver is reversed.